Exhibit 10.2

SECURITY AGREEMENT

dated as of

June 30, 2020

among

AXOGEN, INC.,

AXOGEN CORPORATION,

Grantors from Time to Time Party Hereto

AND

ARGO SA LLC,

as Administrative Agent and Collateral Agent







--------------------------------------------------------------------------------

Table of Contents



Page





ARTICLE I           Definitions, Etc

1

Section 1.01

Certain Uniform Commercial Code Terms

1

Section 1.02

Additional Definitions

1

Section 1.03

Other Defined Terms

3

ARTICLE II          Representations and Warranties

4

Section 2.01

Organizational Matters; Enforceability, Etc

4

Section 2.02

Title

4

Section 2.03

Names, Etc

5

Section 2.04

Changes in Circumstances

5

Section 2.05

Pledged Shares

5

Section 2.06

Promissory Notes

5

Section 2.07

Intellectual Property

5

Section 2.08

Deposit Accounts, Securities Accounts and Commodity Accounts

6

Section 2.09

Commercial Tort Claims

6

Section 2.10

Update of Schedules

6

ARTICLE III          Collateral

6

Section 3.01

Granting Clause

6

Section 3.02

Excluded Assets

7

ARTICLE IV          Further Assurances; Remedies

7

Section 4.01

Delivery and Other Perfection

8

Section 4.02

Other Financing Statements or Control

9

Section 4.03

Preservation of Rights

9

Section 4.04

Special Provisions Relating to Certain Collateral

10

Section 4.05

Remedies

12

Section 4.06

Deficiency

13

Section 4.07

Locations; Names, Etc

14

Section 4.08

Private Sale

14

Section 4.09

Application of Proceeds

14

Section 4.10

Attorney in Fact

14

Section 4.11

Perfection and Recordation

15





--------------------------------------------------------------------------------

Table of Contents



Page







Section 4.12

Termination

15

Section 4.13

Releases of Portions of the Collateral

15

Section 4.13

Further Assurances

15

ARTICLE V          Miscellaneous

15

Section 5.01

Notices

15

Section 5.02

No Waiver

16

Section 5.03

Amendments, Etc

16

Section 5.04

Expenses

16

Section 5.05

Successors and Assigns

16

Section 5.06

Counterparts

16

Section 5.07

Governing Law; Submission to Jurisdiction; Etc

16

Section 5.08

WAIVER OF JURY TRIAL

17

Section 5.09

Captions

17

Section 5.10

Agents and Attorneys in Fact

17

Section 5.11

Severability

17

Section 5.12

Additional Grantors

17



SCHEDULES AND EXHIBITS

Exhibit A

-

Form of Joinder Agreement







Schedule 1

-

Certain Grantor Information







Schedule 2

-

Pledged Shares







Schedule 3

-

Promissory Notes







Schedule 4

-

Copyrights, Copyright Registrations And Applications For Copyright Registrations







Schedule 5

-

Patents And Patent Applications







Schedule 6

-

Trade Names, Trademarks, Services Marks, Trademark And Service Mark
Registrations And Applications For Trademark And Service Mark Registrations







Schedule 7

-

Deposit Accounts, Securities Accounts And Commodity Accounts







Schedule 8

-

Commercial Tort Claims





ii

--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of June 30, 2020, made by AXOGEN, INC., a
Minnesota corporation (“Borrower”), AXOGEN CORPORATION, a Delaware corporation
(“AC”), AXOGEN PROCESSING CORPORATION, a Delaware corporation (“APC”), and the
other entities party hereto as grantors (together with Borrower, AC, APC and
each other entity that becomes a “Grantor” hereunder as contemplated by Section
5.12 from time to time, collectively, the “Grantors” and each, a “Grantor”), in
favor of ARGO SA LLC, a Delaware limited liability company (“Argo”), as
administrative agent and collateral agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the Lenders and each
other Secured Party (each as defined in the Loan Agreement referred to below).

RECITALS

WHEREAS, the Lenders have agreed to provide term loans to Borrower as provided
in the Loan Agreement (as defined below);

WHEREAS, each Grantor (other than the Borrower) has guaranteed the obligations
of Borrower to the Lenders under the Loan Agreement; and

WHEREAS, to induce the Secured Parties to extend credit under the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor has agreed to grant a
security interest in the Collateral (as defined below) of such Grantor as
security for the Secured Obligations (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS, ETC.

Section 1.01    Certain Uniform Commercial Code Terms.  As used herein, the
terms “Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”,
“Check,” “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Encumbrance,” “Equipment”, “Fixture”,
“General Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter of Credit”, “Proceeds,” “Promissory Note,” “Record” and “Supporting
Obligation” have the respective meanings set forth in Article 9 of the UCC, and
the terms “Certificated Security”, “Entitlement Holder”, “Financial Asset”,
“Securities Account”, “Security”, “Security Entitlement” and “Uncertificated
Security” have the respective meanings set forth in Article 8 of the UCC.

Section 1.02    Additional Definitions.  In addition, as used herein, the
following terms shall have the meanings specified below:

“Collateral” has the meaning assigned to such term in Section 3.01.



1

--------------------------------------------------------------------------------

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

“Excluded Asset” means (i) any Excluded Account, (ii) any Excluded Foreign
Subsidiary and any Shares, assets or property of an Excluded Foreign Subsidiary,
(iii) any Intellectual Property (other than Material Intellectual Property) that
would be rendered invalid, abandoned, void, or unenforceable by reason of it
being included as part of the Collateral, (iv) property owned by any Grantor
that is subject to a Lien that is a purchase money security interest or a
Capital Lease Obligation permitted under Section 9.02 of the Loan Agreement if
the contractual obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease Obligation) prohibits or requires the
consent of any Person other than the Grantors which has not been obtained as a
condition to the creation of any other Lien on such equipment but only to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other applicable
law, and (v) any lease, license, contract, or permit, letter of credit,
instrument, agreement or any other property right to which any Grantor is a
party or any of its rights or interests thereunder (other than Material
Agreements, In-Licenses and Out-Licenses), if and for so long as the grant of
such security interest or the assignment thereof is prohibited under applicable
law due to an enforceable provision containing a restriction on the creation of
a security interest thereunder (other than to the extent that any such term is
rendered ineffective pursuant to Section 9406, 9407, 9408, or 9409 of the UCC
(or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity; provided, that the
foregoing exclusion shall not apply if such prohibition is terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
applicable law.1

“Federal A/R Account” means any Deposit Account into which payments on Medicare
or Medicaid accounts receivable, or other accounts receivable under which the
Federal government is the account debtor, directly are paid (regardless of
whether such Deposit Account is identified as such on Schedule 7).

“Grantor” has the meaning specified in the Preamble.

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof which constitute Collateral and identified in
Schedule 2.

“Issuers” means, collectively, (a) the respective Persons identified on Schedule
2 under the caption “Issuer”, (b) any other Person that shall at any time be a
Subsidiary of any Grantor, and (c) the issuer of any equity securities hereafter
owned by any Grantor; provided that no Excluded Foreign Subsidiary shall be
deemed to be an “Issuer” hereunder for so long as such entity constitutes an
Excluded Foreign Subsidiary under the Loan Agreement.

--------------------------------------------------------------------------------

1         NOTE: provisions relating to Material Agreements / IP are addressed in
the TLA and the Security Agreement should be consistent with same.



2

--------------------------------------------------------------------------------

“Joinder” has the meaning specified in Section 5.12.

“Loan Agreement” means that certain Term Loan Agreement, dated as of the date
hereof, among Borrower, the Subsidiary Guarantors party thereto from time to
time, the Lenders party thereto from time to time and the Administrative Agent,
as such agreement may be amended, restated, amended and restated, supplemented,
extended, renewed, replaced or otherwise modified from time to time.

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and (ii)
all other Shares of any Issuer now or hereafter owned by any Grantor (other than
Shares of an Excluded Foreign Subsidiary) , together in each case with (a) all
certificates representing the same, (b) all shares, securities, moneys or other
property representing a dividend on or a distribution or return of capital on or
in respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
holders of, or otherwise in respect of, the Pledged Shares, and (c) without
prejudice to any provision of any of the Loan Documents prohibiting any merger
or consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor.

“Secured Parties” means each of the Persons listed on the signature pages hereto
as “Secured Party” and their successors and assigns as Lenders under the Loan
Agreement.

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such



3

--------------------------------------------------------------------------------

other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy.

Section 1.03    Other Defined Terms.  All other capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Loan
Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Secured Parties that:

Section 2.01    Organizational Matters; Enforceability, Etc.  (a)  Each Grantor
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  The execution, delivery and performance of
this Agreement, and the grant of the security interests pursuant hereto, (i) are
within such Grantor’s powers and have been duly authorized by all necessary
corporate or other action, (ii) do not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority
or court, except for (x) such as have been obtained or made and are in full
force and effect and (y) filings and recordings in respect of the security
interests created pursuant hereto, (iii) will not violate (x) the charter,
bylaws or other organizational documents of such Grantor or (y) in any material
respect any applicable law or regulation or any order of any Governmental
Authority or court binding upon such Grantor or its property, (iv) will not
materially violate or result in a default under any indenture, agreement or
other instrument binding upon such Grantor or any of its assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and (v)
except for the security interests created pursuant hereto, will not result in
the creation or imposition of any Lien on any asset of such Grantor.

(b)        This Agreement has been duly executed and delivered by such Grantor
and constitutes, a legal, valid and binding obligation of such Grantor,
enforceable against such Grantor in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 2.02    Title.  (a)  Such Grantor is the sole beneficial owner of the
Collateral in which it purports to grant a Lien and security interest hereunder,
and no Lien exists upon such Collateral (and no right or option to acquire any
Lien exists in favor of any other Person) other than Permitted Liens.

(b)        The Liens and security interests created or provided for herein
constitute valid first-priority (subject to Permitted Priority Liens) perfected
Liens on and security interests in such Collateral, subject, for the following
Collateral, to the occurrence of the following: (i) in the case of Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, the filing of a UCC financing statement naming such Grantor as debtor,
the Secured Parties as secured parties, and listing all personal property as
collateral, (ii) with respect to any Deposit Account, Securities Account or
Commodity Account (other than Excluded Accounts), the execution of agreements
among such Grantor, the applicable financial institution



4

--------------------------------------------------------------------------------

and the Administrative Agent, effective to grant “control” (as defined in the
UCC) over such Deposit Account, Securities Account or Commodity Account (other
than Excluded Accounts) to the Administrative Agent, (iii) with respect to any
Intellectual Property not described in the foregoing clause (i), the filing of
this Security Agreement or a short-form security agreement with the applicable
Intellectual Property office of the applicable government, and (iv) in the case
of all certificated Shares, the delivery thereof to the Administrative Agent,
properly endorsed for transfer to the Administrative Agent or in blank.

Section 2.03   Names, Etc.  The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of such Grantor as of the date hereof are
correctly set forth in Schedule 1.  Schedule 1 correctly specifies the place of
business of such Grantor or, if such Grantor has more than one place of
business, the location of the chief executive office of such Grantor.

Section 2.04    Changes in Circumstances.  Such Grantor has not (a) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9-307 of the UCC), or (b) except as specified in Schedule 1,
heretofore changed its name.

Section 2.05   Pledged Shares.  (a)  The Initial Pledged Shares constitute 100%
of the issued and outstanding Shares of each Issuer beneficially owned by such
Grantor on the date hereof, whether or not registered in the name of such
Grantor.  Schedule 2 correctly identifies, as at the date hereof, the respective
Issuers of the Initial Pledged Shares and (in the case of any corporate Issuer)
the respective class and par value of such Shares and the respective number of
such Shares (and registered owner thereof) represented by each such certificate.

(b)        The Initial Pledged Shares are, and all other Pledged Shares that in
the future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity).  None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained in or expressly permitted under any Loan
Document, including any Restrictive Agreement permitted under Section 9.11 of
the Loan Agreement).

Section 2.06    Promissory Notes.  Schedule 3 sets forth a complete and correct
list of all Promissory Notes (other than any held in a Securities Account
referred to in Schedule 7) held by such Grantor on the date hereof.

Section 2.07    Intellectual Property.  (a)  Schedules 4, 5 and 6, respectively,
set forth a complete and correct list of all of the following owned by such
Grantor on the date hereof (or, in the case of any supplement to said Schedules
4, 5 and 6, effecting a pledge thereof, as of the date of such supplement): (i)
applied for or registered Copyrights, (ii) applied for or registered Patents,
including the jurisdiction and patent number, (iii) applied for or registered
Trademarks, including the jurisdiction, trademark application or registration
number and the application or registration date, and (iv) trade names.



5

--------------------------------------------------------------------------------

(b)        Except pursuant to licenses and other agreements entered into by such
Grantor in the ordinary course of business and permitted under the terms of the
Loan Agreement, such Grantor has done nothing to authorize or enable any other
Person to use any Copyright, Patent or Trademark listed in said Schedules 4, 5
and 6 (including as supplemented by any supplement effecting a pledge thereof),
and all registrations listed in said Schedules 4, 5 and 6 (as so supplemented)
are, except as noted therein, in full force and effect.

(c)        Such Grantor owns and possesses the right to use all Copyrights,
Patents and Trademarks listed on Schedules 4, 5 and 6, respectively.  There are
no pending or, to Grantors’ knowledge, threatened Claims against the Grantors
asserted by any other Person relating to the Grantors’ Intellectual Property,
including any Claims of adverse ownership, invalidity, infringement,
misappropriation, violation or other opposition to or conflict with such
Grantors’ Intellectual Property; the Grantors have not received any written
notice from any Person that Grantors’ business, the use of the Grantors’
Intellectual Property, or the manufacture, use or sale of any product or the
performance of any service by any Grantor infringes upon, violates or
constitutes a misappropriation of, or may infringe upon, violate or constitute a
misappropriation of, or otherwise interfere with, any other Intellectual
Property of any other Person.

Section 2.08    Deposit Accounts, Securities Accounts and Commodity Accounts.
 Schedule 7 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts of such Grantor on the date hereof.

Section 2.09   Commercial Tort Claims.  Schedule 8 sets forth a complete and
correct list of all commercial tort claims of such Grantor in existence on the
date hereof.

Section 2.10    Update of Schedules.  Schedules 1 through 8 may be updated by
Borrower from time to time to ensure the continuing accuracy of the
representations and warranties set forth in this Article II on any upcoming date
on which Borrower is required to make or is deemed to make the representations
and warranties contained in this Article II, by Borrower providing notice in
accordance with Section 15.02 of the Loan Agreement that any such Schedule is
being updated in accordance with this Section 2.10 and attaching an amended and
restated version of any such Schedule.

ARTICLE III

COLLATERAL

Section 3.01    Granting Clause.  As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Grantor hereby pledges and grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and a Lien on all of such Grantor’s right, title and interest in, to
and under all of its property, in each case whether tangible or intangible,
wherever located, and whether now owned by such Grantor or hereafter acquired
and whether now existing or hereafter coming into existence, including without
limitation all of the following, but excluding all Excluded Assets
(collectively, and subject to Section 3.02, “Collateral”):

(a)        all Accounts:

(b)        all As-Extracted Collateral;



6

--------------------------------------------------------------------------------

(c)        all Chattel Paper and other Records;

(d)        all Checks;

(e)        all commercial tort claims, as defined in Section 9-102(a)(13) of the
UCC, arising out of the events described in Schedule 8;

(f)        all Deposit Accounts;

(g)        all Documents;

(h)        all Encumbrances;

(i)         all Equipment;

(j)         all Fixtures;

(k)        all General Intangibles (including without limitation all agreements
of any kind);

(l)         all Goods not otherwise described in this Section 3.01;

(m)       all Instruments, including all Promissory Notes;

(n)        all Intellectual Property;

(o)        all Inventory;

(p)        all Letters of Credit and all Supporting Obligations;

(q)        all Investment Property not otherwise described in this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

(r)         all Pledged Shares; and

(s)        all Proceeds of any of the foregoing, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor).

Section 3.02    Excluded Assets.  Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, no grant (including the
grant contained in Section 3.01) by any Grantor of a security interest in or a
Lien on any assets or properties of such Grantor shall at any time constitute
the grant of a security interest in or a Lien on any Excluded Assets, none of
which shall constitute Collateral.



7

--------------------------------------------------------------------------------

ARTICLE IV

FURTHER ASSURANCES; REMEDIES.

In furtherance of the grant of the Lien and security interest pursuant to
Section 3.01, the Grantors hereby jointly and severally agree with the Secured
Parties as follows:

Section 4.01    Delivery and Other Perfection.  Each Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
judgment of the Majority Lenders to create, preserve, perfect, maintain the
perfection of or validate the security interest granted pursuant hereto or to
enable the Secured Parties to exercise and enforce their rights hereunder with
respect to such security interest, and without limiting the foregoing, shall:

(a)        if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by the Grantor, forthwith (x)
deliver to the Administrative Agent the certificates or instruments representing
or evidencing the same, duly endorsed in blank or accompanied by such
instruments of assignment and transfer in such form and substance as the
Administrative Agent may request, all of which thereafter shall be held by the
Administrative Agent, pursuant to the terms of this Agreement, as part of the
Collateral and (y) take such other action as the Administrative Agent may deem
necessary or appropriate to duly record or otherwise perfect the security
interest created hereunder in such Collateral;

(b)        promptly from time to time deliver to the Administrative Agent any
and all Instruments constituting part of the Collateral in excess of $150,000
individually and $300,000 in the aggregate, endorsed and/or accompanied by such
instruments of assignment and transfer in such form and substance as the
Administrative Agent may request; provided that (other than in the case of the
Promissory Notes described in Schedule 3) unless an Event of Default has
occurred and is continuing, such Grantor may retain for collection in the
ordinary course any Instruments received by such Grantor in the ordinary course
of business and the Administrative Agent shall, promptly upon request of such
Grantor, make appropriate arrangements for making any Instrument delivered by
such Grantor available to such Grantor for purposes of presentation, collection
or renewal (any such arrangement to be effected, to the extent requested by the
Administrative Agent, against trust receipt or like document);

(c)        (i)        promptly from time to time enter into such control
agreements, each in form and substance as set forth in the Loan Agreement or as
acceptable to the Majority Lenders, as may be required to perfect the security
interest created hereby in any and all Deposit Accounts (other than Federal A/R
Accounts and Excluded Accounts), Investment Property, Electronic Chattel Paper
and Letter of Credit Rights, and will promptly furnish to the Administrative
Agent true copies thereof;

(ii)        ensure that all Federal A/R Accounts shall be subject to an
arrangement whereby all funds on deposit therein automatically shall be swept at
the end of each Business Day into an account over which Secured Parties have
“control” (as defined in the UCC); and



8

--------------------------------------------------------------------------------

(iii)       in the case of account debtors that make payments to such Grantor
directly into an account, ensure that all such account debtors (1) other than
Medicare, Medicaid or any other Federal government agency, are instructed to
make such payments into a Deposit Account other than a Federal A/R Account, and
(2) consisting of  Medicare, Medicaid or any other Federal government agency,
are instructed to make such payments into a Federal A/R Account, and (B) deposit
all checks received directly by such Grantor from account debtors (1) other than
Medicare, Medicaid or any other Federal government agency, into an account over
which Secured Parties have “control” (as defined in the UCC), and (2) consisting
of  Medicare, Medicaid or any other Federal government agency, into a Federal
A/R Account;

(d)        promptly from time to time upon the request of the Administrative
Agent, (i)  execute and deliver such short-form security agreements as the
Majority Lenders may deem necessary or desirable to protect the interests of the
Secured Parties in respect of that portion of the Collateral consisting of
Intellectual Property, and (ii) take such other action as the Majority Lenders
may deem necessary or appropriate duly to record or otherwise perfect the
security interest created hereunder in that portion of the Collateral consisting
of Intellectual Property registered or located outside of the United States;

(e)        keep full and accurate books and records relating to the Collateral,
and stamp or otherwise mark such books and records in such manner as the
Majority Lenders may reasonably require in order to reflect the security
interests granted by this Agreement;

(f)        permit representatives of the Secured Parties to inspect its books
and records in accordance with Section 8.06 of the Loan Agreement; and

(g)        subject to the terms and conditions of the Loan Agreement, (i)
promptly from time to time upon the request of the Administrative Agent, use
commercially reasonable efforts to execute and deliver such real property
security documents, landlord consents and collateral access agreements with
respect to real Property owned or leased (as tenant) by such Grantor in the
United States; provided that no Grantor shall be obligated to provide such real
property security documents, landlord consents and collateral access agreements
for any such real property at which such Grantor maintains Collateral having a
fair value not exceeding $250,000 in the aggregate for all such real property,
and (ii) cause to be recorded in the appropriate real property records such
documents delivered pursuant to this Section 4.01(g) as the Administrative Agent
may deem necessary or appropriate; provided further that to the extent the
provisions of this Section 4.01(g) are inconsistent with or conflict with the
provisions of Section 8.16 of the Loan Agreement, the provisions of Section 8.16
of the Loan Agreement shall control.

Section 4.02    Other Financing Statements or Control.  Except as otherwise
permitted under the Loan Documents, no Grantor shall (a) file or suffer to be on
file, or authorize or permit to be filed or to be on file, in any jurisdiction,
any financing statement or like instrument with respect to any of the Collateral
in which the Secured Parties are not named as the sole secured parties (except
to the extent that such financing statement or instrument relates to a Permitted
Lien), or (b) cause or permit any Person other than the Administrative Agent or
the Secured Parties to have “control” (as defined in Section 9-104, 9-105, 9-106
or 9-107 of the UCC) of any Deposit Account (other than Excluded Accounts),
Securities Account, Commodity Account, Electronic Chattel Paper, Investment
Property or Letter of Credit Right constituting part of the Collateral.



9

--------------------------------------------------------------------------------

Section 4.03    Preservation of Rights.  The Secured Parties shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

Section 4.04    Special Provisions Relating to Certain Collateral.  (a)  Pledged
Shares.

(i)         The Grantors will cause the Pledged Shares to constitute at all
times 100% of the total number of the then outstanding Shares of each Issuer
owned by the Grantors.

(ii)        Unless an Event of Default has occurred and is continuing, the
Grantors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Shares for all purposes not
inconsistent with the terms of this Agreement, the other Loan Documents or any
other instrument or agreement referred to herein or therein, provided that the
Grantors jointly and severally agree that they will not vote the Pledged Shares
in any manner that is inconsistent with the terms of this Agreement, the other
Loan Documents or any such other instrument or agreement; and the Administrative
Agent and Secured Parties shall execute and deliver to the Grantors or cause to
be executed and delivered to the Grantors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Grantors may reasonably request for the purpose of enabling the Grantors to
exercise the rights and powers that it is entitled to exercise pursuant to this
Section 4.04(a)(ii).

(iii)       Unless an Event of Default has occurred and is continuing, the
Grantors shall be entitled to receive and retain any dividends, distributions or
proceeds on the Pledged Shares paid in cash out of earned surplus.

(iv)       Upon the occurrence and during the continuance of an Event of
Default, whether or not the Secured Parties or any of them exercises any
available right to declare any Secured Obligations due and payable or seeks or
pursues any other relief or remedy available to them under applicable law or
under this Agreement, the other Loan Documents or any other agreement relating
to such Secured Obligation, all dividends and other distributions on the Pledged
Shares shall be paid directly to the Administrative Agent for distribution to
the Secured Parties and retained by them as part of the Collateral, subject to
the terms of this Agreement, and, if the Administrative Agent shall so request
in writing, the Grantors jointly and severally agree to execute and deliver to
the Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
any such dividend or distribution theretofore paid to the Administrative Agent
shall, upon request of the Grantors (except to the extent theretofore applied to
the Secured Obligations), be returned by the Administrative Agent to the
Grantors.

(b)        Intellectual Property.  (i)  For the purpose of enabling the Secured
Parties to exercise rights and remedies under Section 4.05 at such time as the
Secured Parties shall be lawfully entitled to exercise such rights and remedies,
and for no other purpose, each Grantor hereby grants to the Administrative
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, and the right to assign, license or sublicense, any of the Intellectual
Property now owned or hereafter acquired by such Grantor, wherever the same may
be located, including in such license reasonable



10

--------------------------------------------------------------------------------

access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

(ii)        Notwithstanding anything contained herein to the contrary, but
subject to any provision of the Loan Documents that limits the rights of any
Grantor to dispose of its property, unless an Event of Default has occurred and
is continuing, the Grantors will be permitted to exploit, use, enjoy, protect,
defend, enforce, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of the Grantors and the Administrative Agent shall not (other than in
connection with an exercise of any right to protect the Grantors’ rights under
contracts and cure defaults) exploit, use, enjoy, protect, defend, enforce,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property.  In furtherance of the foregoing, unless an Event
of Default has occurred and is continuing, the Secured Parties or the
Administrative Agent shall from time to time, upon the request of the respective
Grantor, execute and deliver any instruments, certificates or other documents,
in the form so requested, that the Grantors shall have certified are appropriate
in its judgment to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to Section 4.04(b)(i) as to any
specific Intellectual Property).  Further, upon the payment in full of all of
the Secured Obligations (other than contingent indemnification obligations for
which no claim has been made) or earlier expiration of this Agreement or release
of the Collateral, the Administrative Agent shall grant back to the Grantors the
license granted pursuant to Section 4.04(b)(i).  The exercise of rights and
remedies under Section 4.05 by the Secured Parties shall not terminate the
rights of the holders of any licenses, covenants not to sue or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this Section 4.04(b)(ii).

(c)        Chattel Paper.  The Grantors will (i) deliver to the Administrative
Agent each original of each item of Chattel Paper at any time constituting part
of the Collateral, and (ii) cause each such original and each copy thereof to
bear a conspicuous legend, in form and substance satisfactory to the
Administrative Agent, indicating that such Chattel Paper is subject to the
security interest granted hereby and that purchase of such Chattel Paper by a
Person other than the Administrative Agent without the consent of the
Administrative Agent would violate the rights of the Secured Parties.

(d)        Material Agreements.  2Each Grantor shall ensure that all Material
Agreements entered into after the date hereof (i) may be collaterally assigned
to secure the Obligations, (ii) may, in the event of any exercise of remedies
hereunder, be assigned to a purchaser in a foreclosure sale of all or any
portion of the Collateral (subject to assumption by such purchaser of all
obligations under such Material Agreement), (iii) provides for the delivery to
the Administrative Agent, for the benefit of the Lenders, of copies of any
notices, warnings or their equivalent under such Material Agreement, (iv)
permits the disclosure of all information to be provided thereunder to the
Administrative Agent and Lenders, to any assignee or prospective assignee
described in the foregoing clause (iii), to any assignee or prospective assignee
of the Administrative Agent or any Lender, and to any company in the business of
purchasing or

--------------------------------------------------------------------------------

2         NOTE: provisions relating to Material Agreements are addressed in the
TLA and the Security Agreement should be consistent with same.



11

--------------------------------------------------------------------------------

financing financial assets, and (v) provides that, if such Grantor shall be in
default thereunder, (A) the Administrative Agent shall have the right (but not
the obligation) to cause such default to be remedied (including without
limitation by paying any unpaid amount thereunder) and otherwise to exercise any
and all rights of such Grantor thereunder, as may be necessary to prevent or
cure any default, and (B) Grantor’s counterparty thereunder waives such default
for so long as it is receiving payments thereunder.  The provisions described in
the preceding need not be included directly in such Material Agreement, but may
be agreed by the applicable Material Agreement counterparty in a separate letter
agreement.

Section 4.05    Remedies.  (a)  Rights and Remedies Generally upon Event of
Default.  Upon the occurrence and during the continuance of an Event of Default,
the Secured Parties shall have all of the rights and remedies with respect to
the Collateral of a secured party under the UCC (whether or not the Uniform
Commercial Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including the right, to the fullest extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if the Secured Parties were the sole
and absolute owner thereof (and each Grantor agrees to take all such action as
may be appropriate to give effect to such right).  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
exercise, on behalf of all the Secured Parties, such rights and remedies of the
Secured Parties described above; and without limiting the foregoing:

(i)         the Administrative Agent may, in their name or in the name of any
Grantor or otherwise, demand, sue for, collect or receive any money or other
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

(ii)        the Administrative Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

(iii)       the Administrative Agent may require the Grantors to notify (and
each Grantor hereby authorizes the Administrative Agent to so notify) each
account debtor in respect of any Account, Chattel Paper or General Intangible,
and each obligor on any Instrument, constituting part of the Collateral that
such Collateral has been assigned to the Secured Parties hereunder, and to
instruct that any payments due or to become due in respect of such Collateral
shall be made directly to the Administrative Agent or as it may direct (and if
any such payments, or any other Proceeds of Collateral, are received by any
Grantor they shall be held in trust by such Grantor for the benefit of the
Secured Parties and as promptly as possible remitted or delivered to the
Administrative Agent for application as provided herein);

(iv)       the Administrative Agent may require the Grantors to assemble the
Collateral at such place or places, convenient to the Secured Parties and the
Grantors, as the Administrative Agent may direct;



12

--------------------------------------------------------------------------------

(v)        the Administrative Agent may require the Grantors to cause the
Pledged Shares to be transferred of record into the name of the Administrative
Agent or its nominee (and the Administrative Agent agrees that if any of such
Pledged Shares is transferred into its name or the name of its nominee, the
Administrative Agent will thereafter promptly give to the respective Grantor
copies of any notices and communications received by it with respect to such
Pledged Shares); and

(vi)       the Administrative Agent may sell, lease, assign or otherwise dispose
of all or any part of the Collateral, at such place or places as the
Administrative Agent deems best, and for cash or for credit or for future
delivery (without thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
by applicable statute and cannot be waived), and the Secured Parties, the
Administrative Agent or anyone else may be the purchaser, lessee, assignee or
recipient of any or all of the Collateral so disposed of at any public sale (or,
to the extent permitted by law, at any private sale) and thereafter hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of the Grantors, any
such demand, notice and right or equity being hereby expressly waived and
released.  In the event of any sale, assignment, or other disposition of any of
the Collateral consisting of Trademarks, the goodwill connected with and
symbolized by the Trademarks subject to such disposition shall be included.  The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

(vii)      The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to the
Administrative Agent in Section 4.04(b), shall be applied in accordance with
Section 4.09.

(b)        Certain Securities Act Limitations.  The Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  The Grantors acknowledge that any such private
sales may be at prices and on terms less favorable to the Administrative Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.

(c)        Notice.  The Grantors agree that to the extent the Administrative
Agent is required by applicable law to give reasonable prior notice of any sale
or other disposition of any Collateral, ten business days’ notice shall be
deemed to constitute reasonable prior notice.

Section 4.06    Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.05 are insufficient
to cover the costs and expenses of such



13

--------------------------------------------------------------------------------

realization and the indefeasible payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been made), the Grantors shall remain liable for any deficiency.

Section 4.07    Locations; Names, Etc.  No Grantor shall (i) change its location
(as defined in Section 9-307 of the UCC), (ii) change its name from the name
shown as its current legal name on Schedule 1, or (iii) agree to or authorize
any modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9-104, 9-105,
9-106 or 9-107 of the UCC) over such item of Collateral, unless in each case 30
days’ prior written notice has been provided to the Administrative Agent and
such change is not otherwise restricted by the terms of any Loan Document.

Section 4.08    Private Sale.  The Secured Parties shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 4.05 conducted in a commercially reasonable manner.  Each
Grantor hereby waives any claims against the Administrative Agent, the Secured
Parties or any of them arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Administrative Agent, the Secured
Parties or any of them accepts the first offer received and does not offer the
Collateral to more than one offeree.

Section 4.09    Application of Proceeds.  Except as otherwise herein expressly
provided and except as provided below in this Section 4.09, the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Administrative Agent
or the Secured Parties under this Article IV, shall be applied by the
Administrative Agent or the Secured Parties (as the case may be):

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out of pocket costs and expenses of the
Secured Parties and the fees and expenses of their agents and counsel, and all
expenses incurred and advances made by the Secured Parties in connection
therewith;

Next, to the indefeasible payment in full of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made) in such
order as the Secured Parties in their sole discretion shall determine; and

Finally, to the payment to respective Grantor, or its successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.

Section 4.10    Attorney in Fact.  Without limiting any rights or powers granted
by this Agreement to the Secured Parties, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent (and any of its
officers, employees or agents) hereby is appointed the attorney in fact of each
Grantor for the purpose of carrying out the provisions of this Article IV and
taking any action and executing any instruments that the Administrative Agent



14

--------------------------------------------------------------------------------

may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney in fact is irrevocable and coupled with an interest.
 Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Article IV to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of any Grantor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same;
provided, however, that the Administrative Agent may not endorse or assign any
checks or accounts in the name of such Grantor from Medicare or Medicaid or any
other Federal government obligor, absent a court order specifically authorizing
such endorsement or assignment.

Section 4.11    Perfection and Recordation.  Each Grantor authorizes the Secured
Parties to file Uniform Commercial Code financing statements describing the
Collateral as “all assets” or “all personal property and fixtures” of such
Grantor (provided that no such description shall be deemed to modify the
description of Collateral set forth in Article III).

Section 4.12   Termination.  When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) shall have been
indefeasibly paid in full in cash, this Agreement automatically shall terminate,
and the Secured Parties shall, upon request of Grantors, cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the respective Grantor and to be released
and canceled all licenses and rights referred to in Section 4.04(b), in each
case, at Grantors’ sole expense.  The Secured Parties shall also, at the expense
of such Grantor, execute and deliver to such Grantor upon such termination such
Uniform Commercial Code termination statements and such other documentation as
shall be reasonably requested by the respective Grantor to effect the
termination and release of the liens on the Collateral as required by this
Section 4.12, in each case, at Grantors’ sole expense.

Section 4.13    Releases of Portions of the Collateral.  If Collateral is
permitted to be sold, transferred or assigned by a Grantor (other than to
another Grantor or under an Out-License) pursuant to or in connection with a
transaction permitted hereunder, under the other Loan Documents (such as, but
not limited to, permitted dispositions set forth in Section 9.09 of the Loan
Agreement) or by written consent from the Administrative Agent and/or the
Majority Lenders, the Administrative Agent’s security interest in such
Collateral shall be automatically released and terminated (provided that such
release shall not release or be deemed to constitute a release of any security
interests in the proceeds of any such sale, transfer or assignment), and the
Administrative Agent shall, at the request and at the sole cost of the Grantors,
deliver such evidences of releases as reasonably requested by the Grantors in
connection with such transaction.

Section 4.14    Further Assurances.  Each Grantor agrees that, from time to time
upon the written request of the Majority Lenders, such Grantor will execute and
deliver such further documents and do such other acts and things as the Majority
Lenders may request in order fully to effect the purposes of this Agreement.

ARTICLE V

MISCELLANEOUS.



15

--------------------------------------------------------------------------------

Section 5.01   Notices.  All notices, requests, consents and demands hereunder
shall be delivered in accordance with Section 15.02 of the Loan Agreement.

Section 5.02    No Waiver.  No failure on the part of any Secured Party to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by any Secured Party of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies herein are cumulative and are
not exclusive of any remedies provided by law.

Section 5.03    Amendments, Etc.  The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Grantor and the Majority Lenders (unless the consent of each Secured Party is
required in accordance with Section 15.04 of the Loan Agreement).

Section 5.04    Expenses.

(a)        The Grantors shall pay or reimburse the Administrative Agent or the
Secured Parties for costs and expenses in accordance with Section 15.03 of the
Loan Agreement.

(b)        The Grantors shall hereby indemnify the Secured Parties, their
Affiliates, and their respective directors, officers, employees, attorneys,
agents, advisors and controlling parties in accordance with Section 15.03(b) of
the Loan Agreement.

Section 5.05    Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of each
Grantor, the Administrative Agent, the Administrative Agent and the Secured
Parties (provided that no Grantor shall assign or transfer its rights or
obligations hereunder unless consented to in writing by the Majority Lenders in
accordance with the Loan Agreement).

Section 5.06    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 5.07   Governing Law; Submission to Jurisdiction; Etc.   (a)  Governing
Law.  This Agreement and the rights and obligations of the parties hereunder
shall be governed by, and construed in accordance with, the law of the State of
New York, without regard to principles of conflicts of laws that would result in
the application of the laws of any other jurisdiction; provided that Section
5-1401 of the New York General Obligations Law shall apply.

(b)        Submission to Jurisdiction.  Each Grantor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought initially in the federal or state courts in New York, New York or
in the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 5.07(b) is for the benefit of the
Secured Parties only and, as a result, no Secured Party shall be prevented from
taking proceedings in any other courts with



16

--------------------------------------------------------------------------------

jurisdiction.  To the extent allowed by applicable Laws, the Secured Parties may
take concurrent proceedings in any number of jurisdictions.

(c)        Waiver of Venue.  Each Grantor irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

(d)        Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
5.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 5.08    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

Section 5.09    Captions.  The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

Section 5.10    Agents and Attorneys in Fact.  The Secured Parties may employ
agents and attorneys in fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys in fact
selected by it in good faith.

Section 5.11    Severability.  If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

Section 5.12    Additional Grantors.  Additional Persons may from time to time
after the date of this Agreement become Grantors under this Agreement by
executing and delivering to the



17

--------------------------------------------------------------------------------

Administrative Agent a supplemental agreement (together with all schedules
thereto, a “Joinder”) to this Agreement, in substantially the form attached
hereto as Exhibit A.  Accordingly, upon the execution and delivery of any such
Joinder by any such Person, such Person shall automatically and immediately, and
without any further action on the part of any Person, become a “Grantor” under
and for all purposes of this Agreement, and each of the Schedules hereto shall
be supplemented in the manner specified in such Joinder.  In addition, upon the
execution and delivery of any such Joinder, the new Grantor makes the
representations and warranties set forth in Article II.

[SIGNATURE PAGES FOLLOW]





18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

GRANTORS:











AXOGEN, INC.,





a Minnesota corporation









By:



/s/Karen Zaderej





Name:

Karen Zaderej





Title:

Chairman, CEO and President



AXOGEN CORPORATION,



a Delaware corporation







By:



/s/Karen Zaderej





Name:

Karen Zaderej





Title:

Chairman and President



AXOGEN PROCESSING CORPORATION,



a Delaware corporation







By:



/s/Karen Zaderej





Name:

Karen Zaderej





Title:

Chairman and President





Signature Page to Security Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:











ARGO SA LLC,





a Delaware limited liability company









By:



/s/ David Dubinksy





Name:

David Dubinksy





Title:

Authorized Signatory







Signature Page to Security Agreement

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER TO SECURITY AGREEMENT, dated as of [_____], 20[__] (this
“Joinder”), by [NAME OF ADDITIONAL GRANTOR], a [_____] (the “Additional
Grantor”), in favor of ARGO SA LLC, a Delaware limited liability company
(“Argo”), as administrative agent and collateral agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”) for the
Lenders and each other Secured Party (each as defined in the Loan Agreement
(defined below)). Capitalized terms used but not otherwise defined herein shall
have the meanings specified in the Security Agreement (defined below).

RECITALS

WHEREAS, reference is made to (a) the Term Loan Agreement, dated as of June 30,
2020 (as amended, restated, amended and restated, supplemented, extended,
renewed, replaced or otherwise modified from time to time, the “Loan
Agreement”), among Axogen, Inc., a Minnesota corporation (“Borrower”), Axogen
Corporation, a Delaware corporation (“AC”), the other Subsidiary Guarantors (as
defined therein) party thereto from time to time, the Administrative Agent and
the Lenders (as defined therein) party thereto from time to time, and (b) the
Security Agreement, dated as of June 30, 2020 (as amended, restated, amended and
restated, supplemented, extended, renewed, replaced or otherwise modified from
time to time, the “Security Agreement”), made by Borrower, AC, and the other
Grantors party thereto from time to time in favor of the Administrative Agent
for the Lenders and each other Secured Party (each as defined in the Loan
Agreement); and

WHEREAS, Section 5.12 of the Security Agreement provides that additional Persons
may from time to time after the date of the Security Agreement become Grantors
under the Security Agreement by executing and delivering to the Secured Parties
a supplemental agreement to the Security Agreement in the form of this Joinder.

AGREEMENT

NOW, THEREFORE, in order to induce the Secured Parties to maintain the term
loans pursuant to the Loan Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Grantor has agreed to execute and deliver (i) a Guarantee Assumption
Agreement under the Loan Agreement, and (ii) this Joinder to the Secured
Parties.

Pursuant to Section 5.12 of the Security Agreement, the Additional Grantor
hereby agrees to become a “Grantor” in all respects and for all purposes of the
Security Agreement (and hereby supplements each of the Schedules to the Security
Agreement in the manner specified in Appendix A attached hereto). Without
limiting the foregoing, as collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, the Additional Grantor hereby pledges and grants to the
Administrative Agent, for the benefit of the Secured Parties, as provided in
Section 3.01 of the Security Agreement, a security interest in and a Lien on all
of the Additional Grantor’s right, title and interest in, to and under the
Collateral of the Additional Grantor, in each case whether tangible or
intangible, wherever located,



Exhibit A-1

--------------------------------------------------------------------------------

and whether now owned by the Additional Grantor or hereafter acquired and
whether now existing or hereafter coming into existence. In addition, the
Additional Grantor hereby makes the representations and warranties set forth in
Article II of the Security Agreement, with respect to itself and its obligations
under this Agreement, as if each reference in such Sections to the Loan
Documents included reference to this Agreement.

[SIGNATURE PAGES FOLLOW]





Exhibit A-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.



ADDITIONAL GRANTOR:







[INSERT NAME OF ADDITIONAL GRANTOR],



a [_____]







By:







Name:





Title:



ADMINISTRATIVE AGENT:







ARGO SA LLC,



a Delaware limited liability company







By:







Name:





Title:







Signature Page to Security Agreement

--------------------------------------------------------------------------------

APPENDIX A

SUPPLEMENT[S] TO ANNEX[ES]

Supplement to Schedule 1:

[to be completed]

[Supplement to Schedule 2:

[to be completed]

Supplement to Schedule 3:

[to be completed]

Supplement to Schedule 4:

[to be completed]

Supplement to Schedule 5:

[to be completed]

Supplement to Schedule 6:

[to be completed]

Supplement to Schedule 7:

[to be completed]

Supplement to Schedule 8:

[to be completed]]





Exhibit A-4

--------------------------------------------------------------------------------

SCHEDULE 1

“***”



Schedule 1-1

--------------------------------------------------------------------------------

SCHEDULE 2

“***”



Schedule 2-1

--------------------------------------------------------------------------------

SCHEDULE 3

“***”





Schedule 3-1

--------------------------------------------------------------------------------

SCHEDULE 4

“***”



Schedule 5-1

--------------------------------------------------------------------------------

SCHEDULE 6

“**”



Schedule 6-1

--------------------------------------------------------------------------------

SCHEDULE 7

“***”



Schedule 7-1

--------------------------------------------------------------------------------

SCHEDULE 8

“***”

Schedule 8-1

--------------------------------------------------------------------------------